Citation Nr: 1529025	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2013 Notice of Disagreement, the Veteran asserted that she had been prescribed new orthopedic appliances.  The record includes a list of issued devices, including a Tri-State LO flex back brace and KO elastic knee braces, issued in September 2013.  However, the November 2013 Statement of the Case specifies that the knee and back appliances considered were issued in December 2010.  (The September 2013 administrative decision does not explicitly identify the appliances considered.)  As it is clear from the record that the appliances upon which the negative decision was premised are not the appliances the Veteran is currently using, remand is required to assess whether the Veteran's new appliances support her claim for an annual clothing allowance.  

Additionally, the Board notes that the Veteran's VA treatment records indicate that she has been prescribed different topical medication for her service-connected skin disability than was considered in the September 2013 administrative decision.  (See, e.g., March 2014 VA treatment record, noting approved request for non-formulary ointment due to failure of topical steroids).  Therefore, on remand, the AOJ should also evaluate whether the Veteran's current topical medication would damage clothing.    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder and medical folder to be reviewed by the Chief Medical Director or designee who should certify whether or not the back and knee braces worn by the Veteran, or the topical ointment used, render her eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification. 

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




